Citation Nr: 1046204	
Decision Date: 12/09/10    Archive Date: 12/20/10	

DOCKET NO.  08-36 985A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania




THE ISSUE


Entitlement to service connection for pes planus.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel







INTRODUCTION

The Veteran served on active duty from June 1992 to November 
1995.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was previously before the Board in June 2010, at which 
time it was remanded for additional development.  That 
development has now been accomplished, and the case is once more 
before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's pes planus clearly preexisted his period of 
active military service.

2.  The Veteran's preexisting pes planus clearly and unmistakably 
underwent no clinically-identifiable permanent increase in 
severity, including beyond natural progress, during the Veteran's 
period of active military service.


CONCLUSION OF LAW

The Veteran's preexisting pes planus was not aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the Veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the Veteran about the information and evidence 
that VA will seek to provide; and (3) inform the Veteran about 
the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
January 2008.  In that correspondence, VA informed the Veteran 
that, in order to substantiate his claim for service connection, 
the evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical opinions.  
As to the issue of inservice aggravation, the Veteran was advised 
that, in order to prevail on that theory, he must demonstrate 
that the preexisting disability in question underwent a 
clinically identifiable, permanent increase in severity beyond 
natural progress during his period of active military service.  
To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did not 
affect the essential fairness of the adjudicatory process.  In 
point of fact, based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on his claim.  Moreover, neither the Veteran 
nor his representative has raised allegations of prejudice 
resulting from error on the part of VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which not held by a Federal agency, 
such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as VA treatment records and 
examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his 
multiple contentions, including those offered during the course 
of a hearing before the undersigned Veterans Law Judge in January 
2010, as well as service treatment records, and both VA and 
private treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
Veteran's claim, and what the evidence in the claims file shows, 
or fails to show, with respect to that claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for pes planus.  
In pertinent part, it is contended that the Veteran's pes planus 
had its origin during his period of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence of a disease or injury and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease or disability manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
currently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Pursuant to applicable law and regulation, every Veteran shall be 
taken to have been in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed prior thereto and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b) (2010).

A preexisting injury or disease will be considered to have been 
aggravated during active military, naval, or air service where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  Clear and 
unmistakable evidence (obvious or manifest) is required to rebut 
the presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This includes 
medical facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

After considering all the information and lay or medical evidence 
of record in the case with respect to benefits under the laws 
administered by the Secretary, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the benefit of the 
doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010).  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

In the present case, at the time of a service entrance 
examination in May 1972, the Veteran denied any history of "foot 
trouble."  However, a physical examination of the Veteran's feet 
conducted at that time was consistent with the presence of 
moderate bilateral pes planus.  While on various occasions during 
the Veteran's period of active military service, he was heard to 
complain of foot pain, the majority of treatment rendered the 
Veteran during service was for plantar fasciitis, and not pes 
planus.  Significantly, at the time of a service separation 
examination in October 1995, the Veteran once again denied the 
presence of "foot trouble."  A physical examination of the 
Veteran's feet conducted at that time was within normal limits, 
and no pertinent diagnosis was noted.

The Board observes that, at the time of a subsequent service 
medical examination in August 2000, the Veteran continued his 
denial of "foot trouble."  Once again, a physical examination of 
the Veteran's feet was within normal limits, and no pertinent 
diagnosis was noted.

The earliest postservice indication of treatment for pes planus 
is shown in an October 2005  VA outpatient treatment record, 
almost 10 years following the Veteran's discharge from service, 
at which time there was noted the presence of flat feet, with a 
corresponding request for "foot arches for support."  
Significantly at the time of a VA foot examination in June 2008, 
it was noted that the request for examination showed that the 
Veteran had flat feet upon entering military service.  According 
to the examiner, the Veteran's flat feet were entirely 
asymptomatic, with the exception of pain on prolonged standing 
(prolonged standing being standing lasting more than "half an 
hour or so").  When questioned, the Veteran indicated that he had 
required no podiatry care for his flat feet, and that he had 
purchased his own inserts.  Reportedly, the more serious problem 
affecting the Veteran's lower limb stance and gait was his bad 
knees, a situation which was somewhat complicated by the fact 
that he currently weighed some 450 pounds.  By the Veteran's own 
admission, he experienced pain in his feet only on weightbearing, 
and not at rest.  Moreover, he had his own shoe inserts (which 
were somewhat effective on standing), and utilized no other 
corrective devices.  According to the examiner, the Veteran's 
flat feet did not affect his usual occupation, as he was 
currently engaged in a "mostly sit-down job."  Physical 
examination revealed both feet to be flat, without any evidence 
of abnormal weightbearing, inasmuch as the Veteran put weight 
equally on both feet, and the soles of both feet appeared 
entirely normal.  The Achilles' tendons in both feet were 
straight, and the Veteran's feet were not tender to squeezing.  
According to the examiner, the Veteran's gait was more affected 
by his noncompensable knee disorder than by his flat feet, 
inasmuch as he had no difficulty with ordinary walking.  Further 
examination, it should be noted, was negative for the presence of 
swelling of either foot.  The pertinent diagnosis noted was flat 
feet.

At the time of a subsequent VA foot examination in June 2009, it 
was noted that the Veteran's claims folder was available, and had 
been reviewed.  According to the examiner, he had reviewed the 
Veteran's service treatment records, which showed that, on June 
29, 1992, on a preinduction examination, the Veteran had checked 
"no" to the question of whether there was any history or current 
evidence of foot trouble.  Moreover, on physical examination, the 
examiner had noted the presence of bilateral pes planus, which he 
described as "asymptomatic."  Further evaluation of service 
treatment records showed that, while the Veteran did, in fact, 
have pes planus, the "entire focus" of his treatment during 
service was on plantar fasciitis of the left foot.  Moreover, 
when the Veteran underwent his separation examination on October 
17, 1995, and once again during the course of a subsequent 
examination on August 19, 2000, the Veteran checked "no" to foot 
trouble.  Significantly, at the time of the Veteran's entrance 
examination, he was noted to weigh 246 pounds, while on his 
separation examination, he weighed 260 pounds.  Significantly, at 
the time of the aforementioned examination in August 2000, he 
weighed 314 pounds, and currently weighed approximately 400 
pounds.

On review of the Veteran's VA treatment records, the examiner 
noted that, in October 2007, the Veteran had requested foot 
arches from his primary care physician.  While the VA physician 
indicated that these foot arches would be ordered, there was 
actually no documentation in the file that the Veteran had been 
given those arches, though he did indicate that he had been given 
foam inserts, which were "totally inadequate."  Ultimately, the 
Veteran saw a civilian physician, who recommended custom made-
inserts.  However, the Veteran eventually purchased foot inserts 
which he had seen advertised in a television infomercial.

Currently, the Veteran complained of pain with some stiffness in 
the medial part of each arch, which was present with prolonged 
walking, and also when the Veteran first awakened in the morning.  
According to the Veteran, he took no medication for this pain, 
though he did try to avoid walking any more than was absolutely 
necessary, inasmuch as weightbearing ultimately did cause 
increased pain.  When further questioned, the Veteran indicated 
that he did use the aforementioned inserts for his regular shoes.  
However, were he to wear sneakers, he did not need those inserts.

On physical examination, there was no evidence of edema, 
weakness, instability, or painful motion in either foot.  
However, the Veteran did have some tenderness with firm palpation 
of the bilateral medial arch area.  Additionally noted was 
abnormal callous formation on the plantar surface underneath the 
first distal metatarsal head, as well as on the plantar surface 
of the fifth metatarsal head.  According to the examiner, both of 
these were present on the right foot.  On the left foot, the 
Veteran exhibited a pronounced callous under the plantar surface 
of the first metatarsal, though there was no callus under the 
plantar surface of the fifth metatarsal.  Both feet demonstrated 
considerable callous formation over the heels, though with no 
Achilles tendon malalignment for flat feet on either foot.  At 
the time of examination, there was no pain on manipulation for 
flat feet in either foot.  The pertinent diagnosis noted was 
bilateral pes planus.

According to the examiner, given the fact that the Veteran 
himself had denied any "foot trouble" not only on his separation 
examination, but also on a subsequent examination of August 2005 
(four years following his separation examination), it was the 
opinion of the examiner that the Veteran's current exacerbation 
of flat feet bilaterally could not be attributed to his time in 
the military.  Rather, in the opinion of the examiner, it was 
more likely than not the case that the Veteran's increased pain 
was secondary to his marked weight gain since his separation from 
service in 1995, at which time he weighed approximately 140 
pounds less than he currently weighed.

In an addendum to June 2010 VA foot examination, it was once 
again noted that the Veteran's claims folder was available, as it 
had been at the time of the June 2009 examination.  According to 
the examiner, at the time of the June 2009 VA examination, he had 
documented the details of the Veteran's service treatment records 
dealing with his foot issues, namely pes planus and plantar 
fasciitis.  Following a careful review of the Veteran's claims 
file, including his service treatment records, it was the opinion 
of the examiner that there was no evidence that the Veteran's 
preexisting pes planus had undergone any aggravation during his 
period of active military service.

In evaluating the Veteran's claim, the Board has a duty to assess 
the credibility and weight to be given the evidence.  See Madden 
v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In evaluating the 
probative value of medical statements, the Board looks at factors 
such as a health care provider's knowledge and skill in analyzing 
the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file, and the 
thoroughness and detail of the opinion.  See Hernandez-Toynes v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), the United States Court of Appeals for 
Veterans Claims (Court) found that the guiding factors in 
evaluating the probative value of a medical opinion are whether 
the opinion was based on sufficient facts or data, whether the 
opinion was a product of reliable principles and methods, and 
whether the medical professional applied the principles and 
methods reliably to the facts of the case.  Id.  Significantly, 
the Court further indicated that the claims file "is not a 
magical or talismanic set of documents, but rather a tool to 
assist VA examiners to become familiar with the facts necessary 
to form an expert opinion to assist the adjudicator in making a 
decision on a claim."  Id.

In the case at hand, the Board finds the aforementioned VA 
opinions highly probative, because, at least in the case of the 
June 2009 examination, that opinion was based upon a full review 
of the Veteran's claims file, as well as a full examination of 
the Veteran.  See Hernandez-Toynes v. West, 11 Vet. App. 379, 382 
(1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
The VA examiner provided reasons and bases for his medical 
opinion, and pointed to the evidence which supported that 
opinion.  See Hernandez-Toynes v. West, supra.  Under the 
circumstances, the Board is of the opinion that the probative 
medical evidence of record establishes that the Veteran's pes 
planus, which clearly preexisted his period of active military 
service, underwent no clinically-identifiable permanent increase 
in severity during that period of active service.  The Board 
notes that temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  In this case, such 
evidence is not present.  Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); see 
also Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board acknowledges the Veteran's statements and testimony 
regarding the origin of his pes planus.  However, the Board 
rejects those assertions to the extent that the Veteran seeks to 
etiologically relate his pes planus to his period of active 
military service.  The Veteran's statements and history, it 
should be noted, when weighed against the other objective 
evidence of record, are not credible, or of any particular 
probative value.  Moreover, the Veteran, as a layperson, is not 
competent to create the requisite causal nexus for his pes planus 
disability.  Rather, evidence that requires medical knowledge 
must be provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education, none of which the 
Veteran has.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably 
associate the Veteran's pes planus with any incident or incidents 
of his period of active military service.  Nor is there 
persuasive evidence that the Veteran's pes planus, which clearly 
preexisted his period of active military service, underwent a 
clinically-identifiable permanent increase in severity beyond 
natural progress during the Veteran's period of active military 
service.  Accordingly, the preponderance of the evidence is 
against the claim, and service connection for pes planus must be 
denied.


ORDER

Service connection for pes planus is denied.



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


